PICKETT, Judge,
dissenting.
The plaintiffs, Mitchell S. and Karen Glasgow, individually, and Mitchell S. Glasgow as the administrator of the estate of his minor son, Michael Glasgow, appeal a judgment of the trial court signed December 28, 2009. For the following reasons, I would dismiss the appeal.
In their “Motion and Order for Devolu-tive Appeal” the plaintiffs state “that they are aggrieved by the ruling rendered in this case, signed on December 28, 2009, that they desire to devolutively appeal the Court’s ruling, which granted defendant’s, Pipe Services Unlimited’s, exception of prescription.” ' (Emphasis mine). Although mentioning the prescription issue, the judgment of December 28, 2009 did not rule on that matter. Rather, the judgment of December 28, 2009, sustained an exception if improper venue and transferred this case to the 26th Judicial District Court of Bossier Parish.
There was a judgment rendered and signed on December 7, 2009, which granted defendant’s, Pipe Services Unlimited’s, exception of prescription, but that judgment was not appealed and is now final. Thus, as per the judgment of December 7, 2009, this case has been dismissed as prescribed.